DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se and mere information in the form of data. More specifically, the claims are directed to “a computer readable storage medium having a software program stored therein” (see lines 1-2 of Claim 15).  However, the instant specification states at paragraph 0112 that a “storage medium” may be able to take the form of “any medium that can store program code”. This could be taken to mean a transitory signal (i.e., a signal per se). Accordingly, the claims are directed to non-statutory subject matter. Applicant is advised to add the limitation “non-transitory” to the claims in order to overcome the present 35 USC § 101 rejection. See 1351 OG 212.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (U.S. Patent Application Publication Number 2012/0327062) and Sun et al. (“Sun”) (U.S. Patent Application Publication Number 2016/0140683).
Regarding Claims 1, 8, and 15, Endo discloses a method for waking up a computer from a sleep state, wherein the method comprises: 
after detecting a first instruction used for instructing the computer (Figure 1, item 10) to enter the sleep state, storing, by a central processing unit (CPU) (Figure 3, item 101) in the computer in a memory (Figure 3, item 22) that is applied for in advance, picture information currently displayed on a display screen (Figure 1, item 17) of the computer, and controlling the computer to enter the sleep state (paragraphs 0082-0084);
after detecting a second instruction used for instructing the computer to switch from the sleep state to an awake state, obtaining, by the CPU, the picture information from the memory that is applied for in advance, and displaying the picture information on the display screen (paragraphs 0090-0097); and

Endo does not expressly disclose wherein the starting an operating system comprises loading an external device driver of the computer, so that the CPU recognizes an operation performed by a user on the picture information displayed on the display screen.
In the same field of endeavor (e.g., displaying an image on a computer screen upon wake), Sun teaches wherein the starting an operating system comprises loading an external device driver (paragraph 0064) of the computer, so that the CPU recognizes an operation performed by a user on the picture information displayed on the display screen (paragraph 0062).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Sun’s teachings of displaying an image on a computer screen upon wake with the teachings of Endo, for the purpose of further decreasing the resume time by allow the user to interact with the picture immediately upon outputting it on the display screen.
 
Regarding Claims 2, 9, and 16, Sun teaches wherein the obtaining, by the CPU, the picture information from the memory that is applied for in advance comprises: starting, by the CPU, a pre-configured extensible firmware interface initialization PEI stage of a basic input/output system BIOS (paragraph 0014); and after initializing a graphics card in the PEI stage, obtaining, by the CPU, the picture information from the memory that is applied for in advance (paragraphs 0019 and 0021).
 
Regarding Claims 3, 10, and 17, Endo discloses wherein the displaying, by the CPU, the picture information on the display screen is performed before the starting an operating system (paragraph 0041).
 
Regarding Claims 4, 11, and 18, Endo discloses wherein the memory that is applied for in advance is applied for by the CPU when the computer is started (paragraph 0096).
 
Regarding Claims 5, 12, and 19, Endo discloses wherein before the storing, by a CPU in a memory that is applied for in advance, picture information currently displayed on a display screen of the computer, the method further comprises: calling, by the CPU, a pre-configured Windows management instrumentation WMI interface to obtain address information of the memory that is applied for in advance; and the storing, by a CPU in a memory that is applied for in advance, picture information currently displayed on a display screen of the computer comprises: storing, by the CPU based on the address information of the memory that is applied for in advance and in the memory that is applied for in advance, the picture information currently displayed on the display screen of the computer (paragraphs 0090-0097; i.e., knowing where the stored image data is by, e.g., the memory address would be necessary in order for the CPU to retrieve the data and display it on the screen 17).
 
Regarding Claims 6, 13, and 20, Endo discloses wherein the method further comprises: when storing, in the memory that is applied for in advance, the picture information currently displayed on the display screen of the computer, setting, by the CPU, a first status bit in the memory that is applied for in advance, wherein the first status bit is used to indicate that the picture information is stored in the memory;  or when a second status bit is stored in the memory that is applied for in advance, and when storing, in the memory that is applied for in advance, the picture information currently displayed on the display screen of the computer, setting, by the CPU, the second status bit to a specified value, wherein the specified value indicates that the picture information is stored in the memory (paragraphs 0075-0076; i.e., it would be obvious to one of ordinary skill in the art, and the examiner takes Official Notice 
 
Regarding Claims 7 and 14, Endo discloses wherein before the obtaining, by the CPU, the picture information from the memory that is applied for in advance, the method further comprises: determining, by the CPU, that the first status bit is stored in the memory that is applied for in advance, or that the second status bit is stored in the memory that is applied for in advance and a value of the second status bit is the specified value (paragraphs 0075-0076; i.e., it would be obvious to one of ordinary skill in the art, and the examiner takes Official Notice that, to provide a status bit for the purpose of allowing the CPU to know that there is data stored in the image memory 22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185